Name: Decision No 1/95 of the ACP-EC Council of Ministers of 13 April 1995 adopting the transitional arrangements for the application of the Fourth ACP-EEC Convention to Austria, Finland and Sweden, pending the conclusion of a protocol of accession
 Type: Decision
 Subject Matter: European construction;  international trade;  economic geography;  trade
 Date Published: 1995-10-25

 Avis juridique important|21995D1025(02)Decision No 1/95 of the ACP-EC Council of Ministers of 13 April 1995 adopting the transitional arrangements for the application of the Fourth ACP-EEC Convention to Austria, Finland and Sweden, pending the conclusion of a protocol of accession Official Journal L 255 , 25/10/1995 P. 0017 - 0018DECISION No 1/95 OF THE ACP-EC COUNCIL OF MINISTERS of 13 April 1995 adopting the transitional arrangements for the application of the Fourth ACP-EEC Convention to Austria, Finland and Sweden, pending the conclusion of a protocol of accession (95/428/EC)THE ACP-EC COUNCIL OF MINISTERS, Having regard to the Fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, hereinafter referred to as the 'Convention`, and in particular Article 358 (3) thereof, Whereas the Convention entered into force on 1 September 1991; Whereas the provisions of the Convention will not apply to relations between the ACP States and Austria, Finland and Sweden until such time as the protocol of accession of these three Member States of the Community to the Convention enters into force; Whereas the negotiations for the protocol of accession are still proceeding; Whereas, pending the entry into force of the said protocol, it is necessary for the three new Member States to be able to participate fully in the Convention as from 1 January 1995 and whereas to this end transitional arrangements should be adopted, without their prejudicing the provisions of the protocol of accession, HAS DECIDED AS FOLLOWS: Article 1 The Convention shall apply, on a transitional basis, to relations between the ACP States, on the one hand, and Austria, Finland and Sweden as new Member States of the Community, on the other. However, - until the entry into force of the protocol of accession, imports into Austria, Finland and Sweden of products originating in the ACP States shall be governed by the transitional measures set out in Council Regulation (EC) No 3360/94 (1) and Decision 94/903/ECSC (2) of the Representatives of the governments of the Member States, - nationals and companies or firms (within the meaning of Article 274 (2)) of the Convention) of Austria, Finland and Sweden, and the supplies originating in the said States, shall not be eligible to take part in the calls for tender and public contracts issued exclusively by the European Development Funds (EDF) to which the States of which they are nationals or companies have not contributed. These transitional arrangements shall not prejudice the content of the procotol of accession. Article 2 This Decision shall apply until the entry into force of the protocol of accession of Austria, Finland and Sweden to the Convention or until 31 December 1995, whichever is the earlier. Article 3 The ACP States, the Member States and the Community shall, each to the extent to which they are concerned, take the measures necessary to implement this Decision. Article 4 This Decision shall enter into force on the day of its adoption. It shall be applicable from 1 January 1995. Done at Brussels, 13 April 1995. For the ACP-EC Council of Ministers The President J. MOMIS